Citation Nr: 1402838	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  13-15 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (V) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include major depression.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1960 to June 1964 and from November 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the RO.

The Veteran seeks service connection for major depression.  In consideration of the ruling in Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009), the issue has been treated as one of service connection for any innocently acquired psychiatric disorder.

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Additional development is necessary prior to appellate review of the Veteran's claim, to include obtaining VA treatment records and records in the possession of the Social Security Administration.  

Further, the May 2012 VA examination report is inadequate, as it provided an opinion as to whether the claimed psychiatric disorder was secondary to his service-connected duodenal ulcer with duodenitis, but failed to opine as to whether the psychiatric disorder was aggravated by his service-connected disability.  

The Veteran also argues that his alcohol abuse, to which the May 2012 examiner associated the Veteran's depression, developed or worsened due to his service-connected duodenal ulcer disease with duodenitis; an opinion addressing this assertion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should also take appropriate steps to contact the Veteran in order to have him identify all relevant records of VA and non-VA health care providers who have treated him for his psychiatric disability and the service-connected duodenal ulcer disease with duodenitis disability, but that may not have been previously received into the record.

After obtaining any appropriate authorizations for release of medical information, the RO should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.

The records sought should include any additional potentially relevant records of VA treatment from 1999 through 2004, as indicated by the Veteran at his May 2012 examination.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO or submit other medical evidence in support of his claim.

2.  The RO should take all indicated action to contact the Social Security Administration (SSA) in order to obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

3.  The RO then should return the case and the May 2012 examination report to the provider who conducted that examination for the preparation of an addendum.  The examiner should review the claims file, this remand, and all relevant records in the Virtual VA record, and the ensuing report should indicate that such a review occurred.

Thereafter, the examiner should provide opinions, supported by complete rationales, with regard to the following:

(a) Is it at least as likely as not that any innocently acquired psychiatric disorder, to include major depression, was aggravated (i.e., worsened beyond the natural progression) by the service-connected duodenal ulcer with duodenitis? 

(b) If aggravation is found present due to the service-connected duodenal ulcer with duodenitis, the examiner should address the following medical issues: 

(a) the baseline manifestations of the acquired psychiatric disability found present prior to aggravation; and

(b) the increased manifestations of the acquired psychiatric disability which, in the examiner's opinion, are proximately due to the duodenal ulcer with duodenitis.

(c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's alcohol abuse, to which the May 2012 examiner related the major depression diagnosis, was (1) caused, or (2) was aggravated (i.e., worsened beyond the natural progression) by the service-connected duodenal ulcer with duodenitis?

If the examiner is unable to provide any requested opinion without resorting to speculation, he must explain why such an opinion would be speculative.  

If the May 2012 examiner is no longer available to VA, a similarly qualified psychologist must provide the requested opinions.  No additional examination is required unless deemed necessary by the examiner.

4.  After all indicated development is completed, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and the representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



